Citation Nr: 1019894	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with mild instability and meniscus removal, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a total rating due to individual 
employability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1980 and from December 1990 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO, in 
part, continued a 10 percent disabling rating for instability 
and removal meniscus of the left knee.  The Veteran appealed 
the above-cited rating action to the Board. 

In October 2008, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

In February 2009, the Board remanded the issue on appeal to 
the RO for additional development, specifically to obtain 
outstanding VA treatment records and to schedule the Veteran 
for a VA examination to determine the current severity of the 
service-connected left knee disorder.  The requested 
development has been completed and the case has returned to 
the Board for appellate consideration.  

The issue of entitlement to TIDU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
RO/Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  For the entire appeal period, the service-connected 
residuals of a left knee injury with instability and meniscus 
removal have been manifested by mild instability as 
contemplated by the rating schedule.

2.  A separate 20 percent disability rating has been awarded 
for traumatic arthritis of the left knee. 


CONCLUSION OF LAW

The schdular criteria for an increased evaluation in excess 
of 10 percent for residuals of a left knee injury with 
instability and meniscus removal have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice 
to the claimant prior to an initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ), even if the adjudication occurred prior to the 
enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  These VCAA notice requirements 
apply to all elements of a claim for service connection, so 
VA must specifically provide notice that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, via a February 2007 pre-adjudication letter, the RO 
informed the Veteran of all the notice elements concerning 
his increased evaluation claim on appeal.  The February 2007 
letter informed the Veteran of what evidence is required to 
substantiate the increased evaluation claim, and apprised him 
as to his and VA's respective duties for obtaining evidence.  
Here, via a September 2009 letter, the RO also informed the 
Veteran how it determines the disability rating and the 
effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the VCAA duty to 
notify was fully satisfied as to the Veteran's increased 
evaluation claim.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that at a minimum, adequate VCAA notice 
in an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim:  1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and 4) the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit has overturned the requirement that VA 
provide notice that the claim could be substantiated by 
evidence of a disability's impact on daily life and that VA 
provide notice with regard to potential diagnostic code 
criteria (element 2). Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The generic first, third, and fourth 
elements of the Veteran's court's decision were not disturbed 
by the Federal Circuit's decision.  Here, via a September 
2009 letter, VA informed the Veteran of the Vazquez-Flores 
requirements.  

VA also has a duty to assist the Veteran in the development 
of the increased evaluation claim.  The Board is satisfied 
that there was substantial compliance with its February 2009 
remand directives. VA treatment records, dated from July 2008 
to April 2009 were obtained and associated with the claims 
files.  In addition, in May 2009, VA examined the Veteran 
with a view towards determining the current severity of the 
service-connected left knee disability on appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).

The Board finds that VA has satisfied its duties to notify 
and assist the Veteran under the VCAA.  Therefore, no useful 
purpose would be served in remanding this claim for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
to the Veteran. The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim, such as here, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings. The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Under Diagnostic Code 5257, 10, 20 and 30 percent ratings 
will be assigned where there is evidence of slight, moderate 
and severe recurrent subluxation or lateral knee, 
respectively.  38 C.F.R. § 4.71, Diagnostic Code 5257 (2009).

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010 
(2009).

Limitation of flexion and extension of a knee is rated under 
the criteria contained in 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5260, 5261 (2009).

A 10 percent rating is warranted where flexion of the leg is 
limited to 45 degrees and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  Where flexion is 
limited to 15 degrees, a 30 percent rating is warranted.  38 
C.F.R. § 4.71(a), Diagnostic Code 5260.

A 10 percent rating is appropriate where extension of the leg 
is limited to 10 degrees; and a 20 percent rating is 
warranted for extension limited to 15 degrees.  A 30 percent 
rating is for assignment for extension limited to 20 degrees.  
38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2009).

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59. VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be 
provided for limitation of knee extension and flexion that is 
compensable under Diagnostic Codes 5260 or 5261.  VAOPGCPREC 
9-2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, flare-ups, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

III Analysis

The Veteran seeks an increased evaluation in excess of the 
currently assigned 10 percent for his service-connected 
residuals of a left knee injury with mild instability and 
meniscus removal.  For reasons that will be set forth below, 
the Board finds that the preponderance of the evidence is 
against the claim and an increased evaluation is not 
warranted.

The RO has assigned a 10 percent rating to the service-
connected residuals of a left knee injury with mild 
instability and removal of the meniscus under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A separate 
20 percent rating has also been assigned for residuals of a 
left knee injury with traumatic arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5260.  

VA treatment and examination reports during the appeal period 
reflect that the Veteran's left knee was found to have been 
stable and demonstrated, at most, mild (italics added for 
emphasis) left knee instability on physical evaluation.  (See 
January 2007 and May 2009 VA examination reports, 
respectively).  While an April 2009 VA treatment record 
reflects that the Veteran reported having fallen after his 
left knee gave way, a May 2009 VA examiner specifically 
characterized the Veteran's left knee instability as "mild" 
on physical evaluation.  (See April and May 2009 VA treatment 
and examination reports, respectively).  Overall, because the 
preponderance of the evidence shows that the left knee 
instability is no more than slight, an increased rating based 
on Diagnostic Code 5257 is not warranted.

The Board has considered the possibility of assigning a 
higher or additional rating under other schedular criteria.  
As the Veteran is in receipt of a separate 20 percent rating 
for traumatic arthritis and limitation of left knee flexion 
under Diagnostic Codes 5010 and 5260, respectively, these 
codes cannot serve as a basis for an increased rating for the 
residuals of a left knee injury with mild instability and 
meniscus removal.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 
(1998) and VAOPGCPREC 9-2004.  Notwithstanding the foregoing, 
the medical evidence of record does not reflect that the 
service-connected residuals of a left knee injury with mild 
instability and meniscus removal would warrant separate 
compensable ratings for limitation of left knee flexion and 
extension under Diagnostic Codes 5260 and 5261, respectively.  
The medical evidence of record shows that left knee range of 
motion was limited, at most, to zero to 90 degrees with pain 
beginning at 90 degrees.  Thus, the objective medical 
evidence does not support separate compensable ratings for 
limitation of left knee flexion and extension under 
Diagnostic Codes 5260 and 5261, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261; VAOPGCPREC 9-2004.  

In addition, the Board finds that Diagnostic Codes 5256 
(ankylosis of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable because the medical 
evidence does not show that the Veteran has any of those 
conditions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 
5258, 5262, and 5263 (2009), respectively.  

Alternatively, it is noted that the Veteran had medial and 
lateral meniscectomies on his left knee during service.  
There is current evidence of residual locking, pain and 
swelling of the left knee joint.  Diagnostic Code 5259 
provides that where the knee remains symptomatic following 
removal of the semi-lunar cartilage (meniscus), the 
disability will be rated at 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  This would be an alternative to the 
current 10 percent, since the cartilage manifestations of 
Diagnostic Code 5259 would over lap with the manifestations 
covered under Diagnostic Code 5257.  Compensating the same 
manifestations under different rating codes is prohibited.  
38 C.F.R. § 4.14 (2009); Esteban, 6 Vet. App. at 262 (1994).

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use of the left knee.  Here, even 
considering the effects of left knee pain on use, left knee 
range of motion was limited, at most, to zero to 90 degrees 
with pain beginning at 90 degrees.  These findings do not 
meet the criteria for compensable ratings for left knee 
flexion and extension under the relevant diagnostic codes 
(i.e., Diagnostic Codes 5260, 5261, respectively).  In 
addition, a May 2009 VA examiner specifically concluded that 
there was no additional limitation of left knee motion 
against varying resistance.  That same examiner also 
determined that there was no evidence of incoordination, 
weakened movement or excessive fatigability of the left knee.  
Thus, even considering the effects of pain on use, the 
preponderance of the evidence is against an increased rating 
in excess of 10 percent as a result of functional impairment 
of the left knee.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the 
period of this appeal; therefore, "staged" ratings are not 
warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  


IV.  Extra-schedular consideration

Pursuant to § 3.321(b)(1) (2009), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2009).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran's disability, as discussed above, is manifested 
by symptomatology contemplated by the rating criteria.  
Hence, referral for consideration of an extraschedular rating 
is not warranted.


ORDER

An increased rating for residuals of left knee injury with 
mild instability and meniscus removal is denied. 


REMAND

The Court has held that TDIU is an element of all appeals of 
an initial or increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  TDIU is granted where a Veteran's service 
connected disabilities are rated less than total, but they 
prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 
(2009).

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements.  

Here, a May 2009 VA examination report reflects that the 
Veteran indicated that he was unemployable, in part, because 
of an inability to stand for a prolonged period of time as a 
result of his service-connected left knee instability.  While 
a May 2009 VA examiner opined that the Veteran's service-
connected left knee instability limited his ability to engage 
in prolonged walking, squatting or kneeling and that climbing 
would be hazardous, he did not provide, and the record as a 
whole is devoid of, an explicit opinion as to whether the 
Veteran's service-connected disabilities (i.e., post 
traumatic stress disorder (PTSD) (50 percent disabling); 
residuals of a left knee injury with traumatic arthritis (20 
percent disabling); residuals of a left knee injury with mild 
instability and meniscus removal (10 percent disabling); 
degenerative arthritis and patellar chondromalacia of the 
right knee (10 percent disabling); and left knee surgical 
scars (10 percent disabling)) individually, or in 
combination, have an impact on his ability to obtain or 
retain employment.

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtaining an examination which 
includes an opinion on what effect the Veteran's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Ask the Veteran to report his 
employment history and clarify whether he 
is currently employed in gainful 
employment (i.e. employment paying more 
than the poverty rate).

2.  If the Veteran reports that he is 
unemployed, or fails to respond, provide 
him with an examination by a qualified 
physician(s) to determine whether his 
service connected disabilities (PTSD (50 
percent disabling); residuals of a left 
knee injury with traumatic arthritis (20 
percent disabling); residuals of left 
knee injury with mild instability and 
meniscus removal (10 percent disabling); 
degenerative arthritis and patellar 
chondromalacia of the right knee (10 
percent disabling); and left knee 
surgical scars (10 percent disabling)) 
solely prevent him from obtaining or 
retaining gainful employment that his 
education and occupational experience 
would otherwise permit him to undertake. 

The examiner must review the claims 
folders and note such review in the 
examination report or in an addendum.  
The examiner should provide a rationale 
for the opinion.  
 
3.  If entitlement to TDIU is denied, a 
supplemental statement of the case must 
be issued before returning the case to 
the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


